Citation Nr: 0308042	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  94-39 389	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a right elbow 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel
INTRODUCTION

The veteran served on active duty from September 1960 to July 
1963, as well as several periods of inactive duty for 
training dated from 1978 to 1990.  The inactive duty periods 
are not at issue.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1990 RO decision which 
denied service connection for a left knee disability and 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for a right elbow disorder.  In a May 1992 hearing 
officer's decision, it was determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for a right elbow disorder.  A personal hearing at 
the RO was conducted in December 1991.  In May 1996, the 
Board remanded the claims to the RO for additional 
development.  The case was returned to the Board in March 
2003.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  No competent medical evidence has been submitted which 
links the veteran's current right elbow disorder to any 
incident or injury which occurred in service.  Arthritis of 
the elbow is not shown until years after service and is not 
otherwise shown to be related to service.

3.  Left knee arthritis was not diagnosed until many years 
after service, and no medical evidence has been submitted 
linking the veteran's current left knee disorder to the acute 
and transitory injury or any other incident which occurred 
during active duty service.  


CONCLUSIONS OF LAW

1.  A right elbow disorder was not incurred in or aggravated 
by active service, and arthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5100 et. seq. (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.303, 3.307, 3.309, and 3.326 (2002).  

2.  A left knee disorder was not incurred in or aggravated by 
active service, and arthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5100 et. seq. (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.303, 3.307, 3.309, and 3.326 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in the November 2002 supplemental 
statement of the case.  In this regard, the Board notes that 
RO correspondence dated in July 2001 made specific reference 
to evidence that would be obtained by the Board and records 
that the veteran was asked to submit in support of his 
appeal.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  As it 
appears that all pertinent evidence has been obtained, the 
Board finds that the claims are ready to be reviewed on the 
merits.  See VCAA; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, letters to the veteran have informed him as 
to evidence he should submit, and informed him of what the VA 
would obtain.  As there is no showing that there is 
additional evidence that could be obtained, the Board may 
proceed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).  

For certain enumerated disabilities including arthritis, 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service, even though there is no evidence 
the disease existed during service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A review of the veteran's service medical records reflects 
that he was treated in August 1961 for complaints of a right 
arm injury.  X-ray studies revealed a bony spur in the lower 
third of the humerus, a normal variant.  The diagnosis was   
normal spur on the humerus.  The veteran was seen again in 
December 1962 complaining of injury to the right elbow and 
left knee after a fall.  His service separation examination 
report is negative for clinical findings or complaints 
related to the right elbow or left knee.  

Historically, service connection was granted for post-
operative residuals from right elbow osteochondroma with a 0 
percent (noncompensable) evaluation in an April 1968 RO 
decision.  In a February 1975 decision, the RO proposed 
severance of service connection for the right elbow disorder.  
In a June 1975 RO decision, service connection for the right 
elbow disorder was severed.  The veteran appealed the RO 
determination to the Board.  In an August 1976 decision, the 
Board noted that osteochondroma was a developmental disorder 
for which service connection could not be awarded in the 
absence of aggravation with permanent residuals.  The Board 
decision determined that service connection for the right 
elbow disorder was properly severed since no permanent 
residuals were shown by the evidence of record.  In May 1990, 
the veteran filed an application to reopen his claim for 
service connection for a right elbow disorder.  He also 
claimed that service connection for a claimed left knee 
disorder was warranted.  

In January 1968, the veteran was admitted to a VA hospital 
and underwent excision of an osteochondroma of the right 
humerus.  

A February 1968 VA examination report reflected a diagnostic 
impression of recent right elbow surgery with residuals.  The 
examiner noted that due to the recent operation, the 
examination findings might not be adequate for rating 
purposes.  

A VA orthopedic record dated in August 1972 reflects a 
diagnosis of status post surgery, right elbow with residual 
scar but no impairment noted on clinical examination.  

A December 1973 VA medical record noted that the veteran had 
a history of cortical exostosis of the anterior aspect of the 
right humerus in 1968.  The veteran continued to complain of 
weakness and pain in the right arm.  The diagnoses included 
causalgia, right upper extremity.  

A VA hospital record dated from January 1974 to February 1974 
shows a diagnosis of right upper extremity pain of unknown 
etiology.  The veteran complained of severe pain following 
prior operative procedures, especially in the dorsal wrist 
and elbow in full extension.  A stellate ganglion block was 
performed.  It was noted that the veteran's pain was not 
characteristic of any organic pain syndrome.  

An August 1974 VA medical record shows that the veteran was 
seen with complaints of an acute exacerbation of pain with 
radiation to the shoulder and neck.  The diagnosis was 
causalgia of the right arm.  

An October 1974 VA orthopedic record shows a diagnosis of 
causalgia of the right upper extremity and status post 
removal of osteochondroma, right humerus.  

A February 1980 National Guard record shows that the veteran 
hit his right elbow against a tail gait on a truck.  He was 
treated for a contusion of the right elbow with no fracture.  
The diagnosis was right lateral epicondylitis.  

An April 1982 emergency room record reflects that the veteran 
was seen for a right forearm sprain.  Full range of motion of 
the elbow and wrist, with pain, was noted.  

VA medical records dated from January 1987 to June 1987 
reflect that the veteran was seen with complaints of right 
knee pain and instability.  VA records are negative for 
clinical findings related to any left knee complaints.  

The veteran was seen in December 1990 with complaints of 
right elbow pain.  A January 1991 VA medical record noted a 
diagnosis of right lateral epicondylitis.  X-ray studies 
showed a small calcific density projecting just inferior to 
the medial epicondyle, probably representing a past traumatic 
event.  Otherwise not bone or articular pathology was shown.  

A February 1991 VA nerve conduction study showed no evidence 
of ulnar nerve entrapment or neuropathy.  

Of record are Social Security Administration (SSA) decisions 
which show that the veteran was awarded disability benefits 
effective from January 1989.  At that time, SSA determined 
that the veteran had not engaged in substantial gainful 
activities since the disability onset date.  SSA found that 
the medical evidence established that his disabilities 
included degenerative joint disease and arterial 
hypertension.  Medical records associated with the SSA 
decision reflect that degenerative joint disease affected the 
lumbar spine and right shoulder.  

A VA examination, medical opinion, and complete file review 
was conducted in October 2002.  The examiner indicated that 
the right elbow symptoms noted in service were acute and 
transitory.  It was noted that there was no relationship 
between osteochondroma, a congenital condition that was 
excised during the 1968 hospitalization and the injuries 
sustained in his right elbow during service.  The examiner 
indicated that X-rays studies conducted in October 2002 
showed the presence of arthritis; however, it was opined that 
the current right elbow arthritis was due to the natural 
process of aging.  The examiner further noted that it was 
unlikely that any documented left knee or right elbow 
condition was related to the symptoms and treatment that the 
veteran had during active service.  The examiner related that 
current findings regarding the right elbow and left knee by 
X-ray were related to the natural process of again and were 
of post-service origin, several decades after discharge.  It 
was noted that X-rays studies of the left knee conducted in 
1999 showed no left knee arthritis; however, October 2002 X-
rays reflected arthritis of both knees, more on the right 
knee.  The examiner related that physical examination of the 
left knee was negative.  The veteran complained of moderate 
left knee pain around the joint.  He said that walking 
aggravated his left knee pain.  The veteran related that he 
could not lift heavy objects and had difficulty walking due 
to his right elbow and left knee disorders.  Range of motion 
testing of the right elbow revealed flexion of 100 degrees 
and -15 degrees of extension.  Left knee range of motion 
testing reflected 120 degrees of flexion and 0 degrees of 
extension.  The diagnoses included status post right elbow 
surgery, times two, with arthritis and bilateral knee 
arthritis, more severe on the right.  

After thorough review of the evidence of record, the Board 
finds that service connection for a right elbow disorder is 
not warranted.  In this regard, the Board notes that service 
connection for a right elbow disorder was severed in a June 
1975 RO decision.  In 1976, the Board confirmed the RO 
decision and noted that the veteran's right elbow disorder at 
that time was a developmental disorder which was not 
permanently aggravated by active duty.  Since the 1976 Board 
decision, it is noted that in 1980, the veteran fell and 
injured his right elbow during his service in the National 
Guard.  Subsequent post-service records note occasional 
complaints of right elbow pain.  In this regard, it is noted 
that the 2002 VA examiner thoroughly reviewed the entire 
claims file, including service medical records and post-
service treatment records, and determined that the veteran's 
current right elbow arthritis is related to the natural 
process of aging, and not to the acute and transitory 
service-related incidents.  Moreover, the Board points out 
that there are no records since the early 1990's which relate 
to ongoing treatment for a chronic right elbow disability.  
In addition, no competent medical evidence has been submitted 
which shows that the veteran's current right elbow disorder 
is related to active duty.  

With regard to the veteran's claim for service connection for 
a left knee disorder, it is noted that the veteran 
experienced an injury to his left knee during service which 
resolved without residuals.  The service separation 
examination report was entirely negative for any clinical 
findings or complaints relative to the left knee.  Post-
service medical records related to the left disorder are 
similarly silent.  Several medical records reflect complaints 
of right knee pain; however, clinical findings related to the 
left knee have not been shown.  The 2002 VA examiner, after 
review of the medical evidence on file, concluded that the 
veteran's current left knee arthritis began after 1999 and 
was the result of the natural process of aging.  It was noted 
that it was unlikely that any current left knee symptoms were 
related to an in-service incident or injury.  

The Board has also considered the veteran's statements that 
his current right elbow and left knee disorder are related to 
active duty.  Although his statements are probative of 
symptomatology, they do not constitute competent or credible 
evidence of a diagnosis or medical causation of a disability.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  His assertions are 
not deemed to be credible in light of the other objective 
evidence of record showing no left knee arthritis until many 
years after service.  Moreover, right elbow symptoms have 
been shown to be unrelated to the acute and transitory injury 
during active duty.  He lacks the medical expertise to offer 
an opinion as to the existence of the disability, as well as 
to medical causation of any current disability.  Id.  In the 
absence of competent, credible evidence of continuity of 
relevant symptomatology, service connection is not warranted 
for the left knee and right elbow disorders.  


ORDER

Service connection for a right elbow disorder is denied.  

Service connection for a left knee disorder is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

